Main, J.
Appeal from a decision of the Workers’ Compensation Board, filed July 29, 1981, as reaffirmed by decision filed February 4, 1983.
In its initial decision, the Workers’ Compensation Board found "that the claim was not filed within two years of the occurrence of the alleged accident, and there was no advance payment of compensation to waive the time limitation”. Some time after this decision, claimant’s disability benefits file, which theretofore had been thought to have been lost or destroyed, was located. In the interest of justice, the Board agreed to review the claim and consider the file. After that review and consideration, the Board found "that the disability benefits file does not contain any evidence to indicate a claim for compensation was filed, pursuant to the requirements of section 28 of the Workers’ Compensation Law”.
Only questions of fact, not of law, are presented. Findings of fact made by the Board are considered conclusive on the courts if supported by substantial evidence (Matter of Gates v McBride Transp., 60 NY2d 670). Inasmuch as examination of this record clearly demonstrates the presence of substantial evidence in support of all of the findings, the decision must be affirmed.
*929Decision affirmed, without costs. Kane, J. P., Main, Yesawich, Jr., Levine and Harvey, JJ., concur.